Citation Nr: 1717402	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-23 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a right bicep scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from August 1992 to November 1996, and from January 2002 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

In June 2015, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty in the Air Force from August 1992 to November 1996, and from January 2002 to July 2003.  He had subsequent service in the Air National Guard (Montana) until February 2004, and then in the Air National Guard (Washington) until October 2006.

In an electronic message, the Veteran reported that that he has a right bicep scar due to an injury he incurred in August 2002, in Kyrgyzstan, when he was on security patrol and "impaled" his right arm climbing over a fence.  See E-mail statement, July 2011.  He alleges that he injured muscles and nerves in his right arm.  The wound was debrided and sutured at the air field medical aid station. The sutures included 7 self-absorbing deep muscle closures as well as seven subcutaneous closures.  He reported that the sutures were later removed prematurely and a gaping wound was treated only with Steri-Strips.  He noted that he experienced numbness of the arm, loss of right hand strength, and sensitivity and irritation of the scar. 

The Board acknowledges a photo submitted by the Veteran, bearing a date of August 6, 2002, which shows a close-up shot of a right bicep wound. The Veteran reported that the photograph was taken one day after the injury.  

In June 2015, the Board remanded the Veteran's claim so that the Appeals Management Center (AMC) could obtain copies of the Veteran's missing service treatment records dated from January 2002 to July 2003.  The Board notes these were generally all missing from the claims file except for a January 2002 enlistment examination and report of medical history.  

Pursuant to the Board's remand directive, in January 2016, the AMC requested the missing records from the Records Management Center (RMC).  An April 2016 RMC memorandum shows the records were unable to be found.  The Board also acknowledges a February 2016 request to NPRC for the records, and a March 2016 reply (PIES) that all available records had already been sent to the VA contactor for uploading into the VBMS electronic system.  

A May 2003 report of self-medical assessment that was cited in the September 2011 rating decision has been recovered.  The report covered the period from January 2002 to May 2003.  The Veteran reported that his overall health had remained the same and denied any injury or medical treatment since January 2002.  

The June 2015 Board remand also directed that the Veteran be afforded an examination.  Subsequently, a March 2016 VA examination was performed.  A VA nurse practitioner (NP) noted the Veteran's report that he sustained an injury to the inner side of the right bicep in a fall on cement and that he received sutures from a medic assigned to his unit.  The NP noted that the current shape of the scar was not shown in the photograph dated August 6, 2002 and that the current neurological symptoms are more consistent with pre-service wrist and elbow fractures than a skin laceration.  The NP also noted review of the May 2003 self-medical assessment that was silent for an injury to the right arm.  

The VA NP opined that it is less likely than not that the Veteran's right bicep scar was related to his active service, reasoning in great part that a review of the Veteran's service treatment records dated through 2006 revealed no record of any incident or treatment for the alleged injury.  The NP also noted that there were several records of complaint for other conditions incurred in 2002, but not relating to his right arm.  The Board notes, however, that these service treatment records referenced by the VA NP (e.g., involving the Veteran's legs) merely cite to an onset in 2002 - the records themselves are not dated between January 2002 and July 2003.  See, e.g., STR, received December 2005, and received June 2015 (April 2005 line of duty determination).  Thus, it appears that the VA examiner mistakenly believed that all of the Veteran's service treatment records for the period from January 2002 to July 2003 had been associated with the claims file.

As shown above, the Veteran's service treatment records from January 2002 to July 2003 remain mostly missing from the claims file, and the negative March 2016 VA examiner's opinion was based in great part on the lack of objective evidence in the Veteran's service treatment records.

The Board finds that this matter should be remanded for further attempts to obtain the Veteran's missing service treatment records from his period of service between January 2002 and July 2003.  While the Board acknowledges that the RMC responded in April 2016 that the records were unable to be found, the Board finds that it would be prudent to make a request for the records to the Air Force Personnel Center (AFPC).  See NARA website, Locations of Service Records.  The Board notes that a search of the Veteran's health records was performed in the past by the AFPC for this Veteran relating to a missing dental record(s).  See STRs, received October 2009 at p.4,6 (Air Force unit letter to the AFPC, dated circa March 2009, regarding a search for health records; and March 2009 AFPC letter regarding a search for missing dental records).  Also, if necessary, requests should be made to the Air National Guard (Montana) and Air National Guard (Washington), as it appears that the Veteran's service records were with the Air National Guard (Montana), then transferred to the Air National Guard (Washington), and later to the RMC.  See STRs, received April 2009 at p.3; Personnel records, received July 2009 at p.2.  

Also, the Veteran should be asked to submit any copies of the missing service treatment records in his possession, as it appears that in September 2011, the RO sent copies of several service treatment records to the Veteran (146 pages).

Then, on remand, a new VA examination should be performed, as it appears that the March 2016 VA examiner was unaware that the Veteran's service treatment records from the period from January 2002 to July 2003 were mostly missing from the claims file and unable to be found by the RMC.  Should the Veteran's service treatment records from the period from January 2002 to July 2003 remain unable to be found despite the further development attempts directed herein, it should be pointed out to the VA examiner that the Veteran's treatment records from that period of service are missing from the claims file (except for the January 2002 enlistment reports and the May 2003 report of medical assessment).

Accordingly, the case is REMANDED for the following action:

1.  Make further attempts to obtain the Veteran's missing service treatment records from the period of service from January 2002 to July 2003.  Request the records from the Air Force Personnel Center (AFPC), the Air National Guard (Montana), and the Air National Guard (Washington).

Also, ask the Veteran to submit any copies of the missing records in his possession, as 146 pages of service treatment records were sent by the RO to the Veteran in September 2011.

2.  After the above development has been completed, afford the Veteran a new VA examination to address the nature and etiology of his claimed right bicep scar.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that the Veteran's right bicep scar is related to his active service, including his reported history of injury in August 2002. 

If the Veteran's service treatment records from the period of service from January 2002 to July 2003 remain mostly unable to be found after the development directed in paragraph (1) has been completed, please explain their unavailability to the VA examiner.

If records of the injury and treatment are not recovered and placed in the file, the examiner should clarify with the Veteran the cause and nature of the laceration (fall on cement or cut on a fence).  Assuming for the purposes of the examination and opinion that the injury occurred and was treated as reported by the Veteran, provide an opinion whether the current scar is consistent with the reported circumstances of the injury, nature of the treatment provided at that time (muscle and cutaneous sutures), and the photograph taken one day after the injury and treatment.  

Any opinion must be accompanied by a complete rationale.  

3.  Then, readjudicate the appellant's claim.  If the claim remains denied, the appellant should be provided with a Supplemental Statement of the Case (SSOC).  After the appellant and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

